The rights of parties in actions of tort are so far governed by the lex loci that whatever would be a defence to an action where the cause arose is a defence here. Beacham v. Portsmouth Bridge, 68 N.H. 382. The rule of the United States supreme court, that it will adopt its own construction of the common law (Baltimore, etc., R. R. v. Baugh, 149 U.S. 368, 378), has no application, for this court has no co-ordinate jurisdiction with the courts of Massachusetts.
Inspection was the only duty which the law of Massachusetts imposed upon the defendants for the plaintiff's benefit in respect of this car; and they performed this duty if they furnished competent, sufficient, and suitable inspectors, acting under proper superintendence, rules, and instructions. Mackin v. Railroad, 135 Mass. 201. The defendants' habitual neglect to inspect the brakes on cars which they received from connecting lines was the only evidence of their failure to perform this duty; and while this is evidence of the defendants' negligence (Coffee v. Railroad, 155 Mass. 21), it is not of itself sufficient to establish their liability; for the burden is on the plaintiff to show all the facts necessary to constitute his cause of action, and one of these facts is that's the accident was not caused by a risk which he assumed when he entered the defendants' employment.
A servant assumes the risk arising from all the ordinary dangers of his employment, of which he either knows or might have known by the exercise of due care; and this includes any risk *Page 7 
arising from the negligent performance of the master's duties, if the servant knows of this danger and voluntarily remains in the master's employment.
Upon this point the law is the same both in this state and in Massachusetts. Allen v. Railroad, 69 N.H. 271; Young v. Railroad,69 N.H. 356; Collins v. Car Co. 68 N.H. 196; Hardy v. Railroad,68 N.H. 523; Nourie v. Theobald, 68 N.H. 564; Demars v. Glen Mfg. Co.,67 N.H. 404; Bancroft v. Railroad, 67 N.H. 466; Henderson v. Williams,66 N.H. 405; Hanley v. Railway, 62 N.H. 274; Nash v. Company, 62 N.H. 406; Fifield v. Railroad, 42 N.H. 225, 236, 240; Davis v. Forbes, 171 Mass. 548; Tenanty v. Company, 170 Mass. 323, 324, 325; Murch v. Wilson,168 Mass. 408, 410; Bell v. Railroad, 168 Mass. 443, Austin v. Railroad,164 Mass. 282, 284; Goodes v. Railroad, 162 Mass. 287,288; Goldthwait v. Railway, 160 Mass. 554.
The plaintiff was familiar with his work and with the defendants' system of inspection. He knew that they never made any test to discover the strength of brake rods on foreign cars. The danger from insufficient brake rods on cars of this kind is so apparent that no man of ordinary prudence could fail to see and appreciate it; and the plaintiff, by voluntarily remaining in the defendants' employment after he knew of this danger, must be held to have assumed this risk.
Verdict set aside: judgment for the defendants.
PEASLEE, J., did not sit: the others concurred.